COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-200-CV
 
  
  
IN RE WILLIAM A. SARRINGAR                                                  RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied because we cannot mandamus a district clerk 
unless the clerk is interfering with our appellate jurisdiction.  See
Tex. Gov’t Code Ann. § 
22.221(a)-(b) (Vernon 2004) (court of appeals may only issue writ of mandamus 
against district and county judges or as necessary to enforce jurisdiction of 
appellate court); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San 
Antonio 1998, orig. proceeding) (denying relief to relator because district 
clerk’s alleged refusal to provide relator free copy of record to prepare writ 
of habeas corpus did not affect appellate court’s jurisdiction).  
Accordingly, relator's petition for writ of mandamus is denied.
   
                                                                  PER 
CURIAM
 
 
  
PANEL 
A:   WALKER, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: June 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.